Citation Nr: 1441327	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  10-02 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability, including as secondary to service-connected right knee disabilities. 

2.  Entitlement to service connection for a left knee disability, including as secondary to service-connected right knee disabilities. 

3.  Entitlement to an increased rating for right knee replacement, rated as 30 percent disabling, since October 1, 2011.

4.  Entitlement to an increased rating for arthrotomy of the right knee with recurrent subluxation, rated as 10 percent disabling, prior to July 7, 2010. 

5.  Entitlement to an increased rating for degenerative joint disease (DJD) of the right knee, rated as 10 percent disabling, prior to July 7, 2010.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1957 to January 1965.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied entitlement service connection for left knee and low back disorder.  The RO also denied entitlement to ratings in excess of 10 percent for right knee degenerative joint disease and right knee recurrent subluxation, respectively, under Diagnostic Codes (DCs) 5010-5260 and 5257.

In July 2011, the Board remanded these claims for additional development of the medical evidence.  During that development, the Agency of Original Jurisdiction (AOJ) associated with the claims file a November 2010 decision that granted the Veteran a total rating (100 percent) for service-connected arthrotomy of the right knee with recurrent subluxation due to having a total knee replacement.  This 100 percent rating under DC 5055 was effective from July 7, 2010, to September 30, 2011.  A 30 percent disabling was then assigned under DC 5055 from October 1, 2011, forward.  The two, separate 10 percent ratings under DCs 5257 and 5010-5260 were terminated, effective July 6, 2010.  Thus, the issues have been recharacterized on appeal.  

The issues of entitlement to service connection for a low back disorder and entitlement to increased ratings for service-connected right knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has degenerative arthritis of the left knee that had its onset during active service.


CONCLUSION OF LAW

The criteria for service connection for degenerative arthritis of the left knee have been met.  38 U.S.C.A. §§ 1110, 1112, 1137, 1139, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Left Knee Disorder

Service connection means that a Veteran has a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service. 38 C.F.R. § 3.303(d).  Service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship, i.e., 'nexus' between the current disability and the disease or injury incurred or aggravated during service.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)

For the VA-defined chronic diseases listed in 38 C.F.R. § 3.309(a), including osteoarthritis, if the chronic disease manifested in service, then subsequent manifestations of the same chronic disease at any date after service-no matter how remote-will be entitled to service connection without having to satisfy the medical nexus requirement, unless the later manifestations are clearly due to causes unrelated to service ('intercurrent causes'). 38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1338.  If the evidence is insufficient to establish chronicity of the disease at the time of service, then a continuity of symptoms after service must be shown to grant service connection under this relaxed evidentiary provision.  Id.; Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service itself 'establishes the link, or nexus' to service and also 'confirm[s] the existence of the chronic disease while in service or [during a] presumptive period').

There additionally is a presumption of service connection for VA-defined chronic diseases, which, as explained, include osteoarthritis, if the disease manifested to a degree of 10 percent or more within one year from the date of the Veteran's separation from service, even if there is no evidence of the disease during the service period itself. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary, however. 38 C.F.R. § 3.307(d).

Here, the Veteran's STRs contain an August 1969 radiologic report of both knees which noted minimal osteoarthritic changes in the patella, as well as a complaint that his left knee was painful and unstable.  On VA examination in December 2011, the Veteran was diagnosed as having degenerative arthritis of the left knee.  As the Veteran was diagnosed as having a chronic left knee disorder in service and is shown to currently have that same left knee disorder, the Board finds that service connection is warranted.

ORDER

Entitlement to service connection for a degenerative arthritis of the left knee is granted.


REMAND

Unfortunately, another remand of the remaining claims is required in this case.  The Board sincerely regrets the additional delay, but this remand is necessary to ensure there is a complete record upon which to decide the Veteran's claims.

In regards to the Veteran's right knee disabilities, it is not clear from the record that these claims have been appropriately readjudicated in accordance with 38 C.F.R. §§ 19.31 and 19.38.  When the Board remands a claim for development, the AOJ is to readjudicate it.  If denying the claim, a supplemental statement of the case (SSOC) is to be issued.  Here, the AOJ issued an SSOC in October 2012 that did not address the matters of entitlement to an increased rating for right knee replacement, rated as 30 percent disabling, since October 1, 2011; and entitlement to an increased rating for arthrotomy of the right knee with recurrent subluxation, rated as 10 percent disabling, prior to July 7, 2010.  The AOJ also indicated that separate action would be taken to increase the evaluation assigned for the degenerative joint disease of the right knee and that the Veteran would receive separate notification of that award action when it was taken.  However, there is no such documentation in the claims folder.  Corrective action should be taken on remand.  In addition, as it has been nearly three years since the Veteran's right knee was examined, he should be afforded a current VA examination.  His current VA treatment records should also be obtained.

With respect to the Veteran's low back disorder, an addendum medical opinion is required, as set forth below.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's VA treatment records dated since January 2010, to include, but not limited to, all records associated with his right knee replacement in July 2010 and all records of follow-up treatment for his right knee after this surgery.

2.  Make arrangements to obtain a supplemental medical opinion regarding the Veteran's low back disorder.  The examiner is asked to review the claims file in conjunction with forming an opinion.  It is left to the discretion of the examiner as to whether a full, in-person examination should be conducted.

After review of the claims file, the examiner is asked to provide an opinion as to whether it is as likely as not (50 percent or greater probability) that the Veteran's low back disorder is proximately due to, or the result of, his service-connected right and left knee disabilities, to include any altered gait associated with his bilateral knee disorder.  

The examiner should also provide an opinion as to whether it is as likely as not (50 percent or greater probability) that the Veteran's low back disorder is permanently aggravated by (i.e., worsened, or increased in severity by) his service-connected right and left knee disabilities, to include any altered gait associated with his bilateral knee disorder.  

If such aggravation is found present, the examiner should address the following medical issues: (1) The baseline manifestations of the Veteran's low back disabilities found present prior to aggravation; (2) The increased manifestations which, in the examiner's opinion, are proximately due to the service-connected right and left knee disabilities based on medical considerations.  

The examiner should also comment on the statements made by Dr. Sullivan regarding the etiological relationship between the low back disabilities and the service-connected right knee disabilities.  

An explanatory rationale must accompany all rendered opinions.  

3.  Schedule the Veteran for a VA examination to assess the current severity of his right knee replacement.  The appropriate Disability Benefits Questionnaire (DBQ) should be filled out for this purpose, if possible. The examiner must identify and describe all pathology associated with the Veteran's service-connected right knee replacement.

4.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination reports do not include adequate responses to the specific opinions requested, they must be returned to the examiners for corrective action.

5.  Finally, after completing all of the above, readjudicate the claims on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) that addresses all issues remaining on appeal and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


